                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

DARREN PASCHAL,                        :        Case No. 3:18-cv-93
                                       :
            Plaintiff,                 :        Judge Thomas M. Rose
                                       :
v.                                     :
                                       :
FLORIDA DEPARTMENT OF REVENUE, :
et al.,                                :
                                       :
            Defendants.                :
______________________________________________________________________________

   ENTRY AND ORDER GRANTING DEFENDANT’S MOTION TO TRANSFER
          VENUE (DOC. 8) TO THE MIDDLE DISTRICT OF FLORIDA,
     STAYING ACTION FOR 30 DAYS FROM ENTRY OF THIS ORDER AND
              TERMINATING CASE ON THIS COURT’S DOCKET
______________________________________________________________________________

      This case is before the Court on the Motion to Transfer Venue (Doc. 8) filed by

Defendant Florida Department of Revenue (“FDOR”). FDOR requests transfer of this

action to the United States District Court for the Middle District of Florida and that the

action be stayed for thirty (30) days from the date the Court enters its ruling. Plaintiff

Darren Paschal, who is proceeding pro se, filed a Response (Doc. 10) in opposition to the

Motion to Transfer Venue. FDOR declined to file a Reply. This matter is now ripe for

review. As discussed below, the Middle District of Florida is the more convenient forum

for this action under 28 U.S.C. § 1404(a). The Court therefore GRANTS the Motion to

Transfer Venue and STAYS this action for 30 days from entry of this Order. Upon

transfer, the Clerk shall TERMINATE this action on this Court’s docket.
       I.     BACKGROUND

       On March 23, 2018, Plaintiff filed the Complaint against FDOR, Brevard County

Courts and Clerk, Brevard County Legal Aid and other named individuals for some

dissatisfaction with a child support order entered in Brevard County, Florida. Plaintiff

appears to challenge FDOR’s authority to enter and enforce child support orders. On

August 8, 2018, FDOR was served with the Complaint in Tallahassee, Florida.

       II.    ANALYSIS

       28 U.S.C. § 1404(a) provides “For the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or

division where it might have been brought.” Courts must engage in a two-step analysis

under § 1404(a) and determine (1) whether the action could have been brought in the

proposed transferee court, and (2) whether considering all relevant factors, the balance

of convenience and the interest of justice “strongly” favors transfer. Kay v. Nat’l City

Mortg. Co., 494 F. Supp. 2d 845, 850 (S.D. Ohio 2007). The movant has the burden to

establish that the proposed forum is more convenient than the plaintiff’s chosen forum.

In Re Ricoh Corp., 870 F.2d 570, 579 (11th Cir. 1989).

       The six relevant factors used in determining whether transfer is appropriate

include: (1) convenience of the parties; (2) convenience of the witnesses; (3) the relative

ease of accesses to sources of proof; (4) the availability of process to secure the presence

of unwilling witnesses; (5) the cost of obtaining the presence of witness; and (6) the public

interest. Stateline Power Corp. v. Kremer, 404 F. Supp. 2d 1373 (S.D. Fla. 2005). “Even in


                                              2
cases where venue is proper, a court may entertain a motion to transfer if there exists a

better forum for the resolution of the dispute between the parties.” SKY Technology

Partners v. Midwest Research Institute, 125 F. Supp. 2d 286, 290–91 (S.D. Ohio 2000) (citing

Martin v. Stokes, 623 F.2d 469, 474 (6th Cir.1980)).

       The threshold consideration is whether this action could have been brought in the

Middle District of Florida. FDOR has demonstrated that it could have. Under 28 U.S.C.

§ 1391(b), a civil action may be brought in “(1) a judicial district in which any defendant

resides, if all defendants are residents of the State in which the district is located; (2) a

judicial district in which a substantial part of the events or omissions giving rise to the

claim occurred, or a substantial part of property that is the subject of the action is situated;

or (3) if there is no district in which an action may otherwise be brought as provided in

this section, any judicial district in which any defendant is subject to the court’s personal

jurisdiction with respect to such action.” All Defendants are located in the Middle District

of Florida. Thus, this action could have been brought in that district under § 1391(b)(1).

       The next question is whether, considering all relevant factors, the balance of

convenience and the interest of justice strongly favors transfer. In this case, they do. As

mentioned, all of the Defendants reside not only in the State of Florida, but in the Middle

District of Florida. Additionally, based on the Complaint’s allegations, all of the events

giving rise to Plaintiff’s claims appear to have occurred in Brevard County, Florida.

Consequently, all or nearly all of the evidence relevant to Plaintiff’s claims is likely to be

located in the Middle District of Florida. The only outlier is Plaintiff, who resides in

Dayton, Ohio and chose the Southern District of Ohio as the venue for his lawsuit.


                                               3
       While a court should give considerable weight to where a plaintiff chooses to bring

suit, that choice is not dispositive, especially where all of the other relevant factors

strongly favor the transferee court. The administration of justice would suffer if this

lawsuit were tried so far from the locus of the activity underlying Plaintiff’s claims. The

delays and costs to the parties, both Plaintiff and Defendants, cannot be justified. It is

also in the public interest that a lawsuit challenging the authority of a state agency and

individuals involved in the state’s adjudication of domestic relations issues be tried in

that state. Dayton Superior Corp. v. Yan, 288 F.R.D. 151, 165 (S.D. Ohio 2012) (public

interest in administration of justice must be considered).

       III.   CONCLUSION

       For the reasons above, the Court GRANTS the Motion to Transfer (Doc. 8) and

hereby TRANSFERS this action to the Middle District of Florida for further proceedings.

In addition, in order to enable the parties time to retain Florida counsel and prepare to

move forward in the Middle District of Florida, the Court STAYS this action for 30 days

from the entry of this Order. Upon transfer, this case shall be TERMINATED on this

Court’s docket.

       DONE and ORDERED in Dayton, Ohio, this Monday, November 5, 2018.

                                                       s/Thomas M. Rose
                                                    ________________________________
                                                       THOMAS M. ROSE
                                                  UNITED STATES DISTRICT JUDGE




                                            4
